PER CURIAM:
Petitioner Carlos Bristol is presently-serving a New York sentence of twenty years to life imposed upon conviction after a plea of guilty to murder in the second degree. After exhausting state remedies, he applied to the District Court for the Southern District of New York for a writ of habeas corpus, seeking release on the grounds that his guilty plea was involuntary and that by accepting his plea in the absence of his chief attorney the state judge had deprived him of his constitutional right to counsel of his own choice.
The district court denied the petition on the basis of the state record and without an evidentiary hearing. We affirm for the reasons stated by Judge Motley, 293 F.Supp. 414 (S.D.N.Y.1968).